 


110 HR 2330 IH: Veterans’ Employment Transition Support Act of 2007
U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2330 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2007 
Mr. McCotter (for himself, Mr. Carter, Mr. Pearce, Mr. Renzi, Mr. Porter, Mrs. Miller of Michigan, Mr. Shuster, Mr. Jones of North Carolina, Mr. Manzullo, Mr. Paul, and Mrs. Myrick) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow employers a credit against income tax for hiring veterans. 
 
 
1.Short titleThis Act may be cited as the Veterans’ Employment Transition Support Act of 2007 or the VETS Act of 2007. 
2.Credit for employers hiring veterans 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business-related credits) is amended by adding at the end the following new section: 
 
45O.Credit for employers hiring veterans 
(a)General RuleFor purposes of section 38, the military service personnel employment credit for the taxable year shall be equal to— 
(1)in the case of a qualified veteran, 40 percent of the qualified first-year wages with respect to such veteran for such year, and 
(2)in the case of a qualified disabled veteran, the applicable percentage of the qualified first-year wages with respect to such veteran for such year. 
(b)Veteran taken into account only onceNo credit shall be determined under subsection (a) with respect to any veteran unless such veteran has elected (in such form and manner as the Secretary may require) to have his qualified first-year wages taken into account with respect to the employer paying such wages. A veteran may make only one election under this subsection. The Secretary shall require such reporting as the Secretary determines is necessary to carry out the purposes of this subsection. 
(c)Qualified wagesFor purposes of this section— 
(1)In generalThe term qualified wages means, with respect to any individual, the wages paid or incurred by the employer during the taxable year to such individual. 
(2)Qualified first-year wagesThe term qualified first-year wages means, with respect to any individual, qualified wages attributable to service rendered during the 1-year period beginning with the day the individual begins work for the employer. 
(3)WagesThe term wages has the meaning given such term by section 51(c), without regard to paragraph (4) thereof. 
(d)Qualified veteran; hiring dateFor purposes of this section— 
(1)Qualified veteranThe term qualified veteran means any individual who is certified by the designated local agency (as defined in section 51(d)(11)) as being a veteran (as defined in section 51(d)(3)(B)). 
(2)Hiring dateThe term hiring date has the meaning given such term by section 51(d). 
(e)Qualified disabled veteran; applicable percentage 
(1)In generalThe term qualified disabled veteran means any qualified veteran who is certified by the designated local agency (as defined in section 51(d)(11)) as having a disability that has been determined under the laws administered by the Secretary of Veterans Affairs to be service-connected and that is rated by such Secretary (as of the date of the certification) as 10 percent or more disabling. 
(2)Applicable percentageThe term applicable percentage means the percentage determined in accordance with the following table: 
 
 
 
Percentage of disability:Applicable percentage:  
At least 10 but not over 2041  
At least 20 but not over 3042  
At least 30 but not over 4043  
At least 40 but not over 5044  
At least 50 but not over 6045  
At least 60 but not over 7046  
At least 70 but not over 80 47  
At least 80 but not over 9048  
At least 90 but not over 10049  
100 percent50     
(f)Certain rules To applyRules similar to the rules of section 52, and subsections (d)(11), (f), (g), (i) (as in effect on the day before the date of the enactment of the Taxpayer Relief Act of 1997), (j), and (k) of section 51, shall apply for purposes of this section. 
(g)Coordination with work opportunity creditThe credit allowed under this section with respect to any qualified first-year wages shall be in addition to any credit allowed under section 51 with respect to such wages. . 
(b)Credit To be part of general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (30), by striking the period at the end of paragraph (31) and inserting , plus, and by adding at the end the following new paragraph: 
 
(32)the military service personnel employment credit determined under section 45O(a). . 
(c)Technical amendments 
(1)Clause (iii) of section 41(b)(2)(D) of such Code is amended to read as follows: 
 
(iii)Exclusion for wages to which employment credits applyThe term wages shall not include any amount taken into account in determining the credit under section 45O(a) or 51(a). . 
(2)Subparagraph (B) of section 45A(b)(1) of such Code is amended to read as follows: 
 
(B)Coordination with other employment creditsThe term qualified wages shall not include wages attributable to service rendered during the 1-year period beginning with the day the individual begins work for the employer if any portion of such wages is taken into account in determining the credit under section 45O or 51. . 
(3)Subsection (a) of section 280C of such Code is amended by inserting 45O(a), after 45A(a),. 
(4)Paragraph (3) of section 1396(c) of such Code is amended to read as follows: 
 
(3)Coordination with other employment credits 
(A)In generalThe term qualified wages shall not include wages taken into account in determining the credit under section 45O or 51. 
(B)Coordination with paragraph (2)The $15,000 amount in paragraph (2) shall be reduced for any calendar year by the amount of wages paid or incurred during such year which are taken into account in determining the credits under sections 45O and 51. . 
(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 45O. Credit for employers hiring veterans.  . 
(e)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after the date of the enactment of this Act. 
 
